Citation Nr: 0912410	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-40 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fractured right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1971. This case is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted an increased rating of 10 
percent for residuals of a fractured right foot.  In 
September 2008, this matter was remanded by the Board for 
further development.


FINDINGS OF FACT

The Veteran's right foot disability (residuals of a fractured 
foot) is manifested by subjective complaints of constant 
pain, tenderness, tingling, burning, a lack of endurance, 
stiffness, and fatigability.  Physical examination shows 
normal foot alignment and an adequate range of motion with no 
objective evidence of hallux valgus or rigidus, skin or 
vascular abnormalities, atrophy, or any other deformities.  
X-ray findings are void of any evidence of fractures, 
subluxation, or narrowed joint spaces.  Nor is there any 
objective evidence of weakness, fatigability, or painful 
flare-ups.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
foot disability (residuals of a fractured foot) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 
(DC) 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.
In July 2004, prior to the initial adjudication of the claim, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told to 
submit evidence showing that his service-connected right foot 
disability had increased in severity, including a statement 
from his doctor, containing the physical and clinical 
findings, the results of any laboratory tests or x-rays, and 
the dates of examinations and tests, or statements from 
individuals with personal knowledge of how the Veteran's 
right foot disability had worsened.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in June 2006 and October 2008.  It is therefore 
inherent in the claim that the Veteran had actual knowledge 
of the rating element of his increased rating claim.

The Board acknowledges that the notices sent to the Veteran 
in July 2004, June 2006, and October 2008 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the July 2004 notice he was told to submit 
evidence showing that his service-connected disability had 
worsened, including medical evidence and lay statements from 
other individuals.  In notices dated in June 2006 and October 
2008, he was provided examples of evidence that may affect 
his disability rating including information about on-going 
treatment records; recent Social Security determinations; or 
statements from employers as to his job performance, lost 
time, or other information regarding how his condition 
affected his ability to work.  In addition, the November 2005 
statement of the case included the schedular criteria and 
diagnostic code needed to support an increased rating for the 
Veteran's disability.  Based on the evidence above, the 
Veteran can be expected to understand from the various 
letters from the RO what was needed to support his increased 
rating claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in statements 
made during VA examinations in September 2004 and November 
2008 in which he discussed the severity of his disability and 
their affect on his daily life.  The Veteran also submitted 
statements from his friend and sister in March 2006 and April 
2006 which described their observations of his right foot 
disability.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claim 
were obtained in September 2004 and November 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 38 C.F.R. § 4.40 (2008); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 38 C.F.R. 
§ 4.45 (2008), however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2008).  For the purpose of rating 
disability from arthritis, the interphalangeal, metatarsal, 
and tarsal joints are considered groups of minor joints.  
38 C.F.R. § 4.45 (2008).
Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for rating traumatic arthritis in DC 5010 direct 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating. The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008)

The Veteran's right foot disability has been rated 10 percent 
disabling under Diagnostic Code (DC) 5284, which pertains to 
other foot injuries.  38 C.F.R. § 4.71a, DC 5284 (2008).

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5276 (flat foot), 5277 (weak foot), 
5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 
5281 (hallux rigidus), 5283 (malunion or nonunion of the 
tarsal or metatarsal bones) do not apply, as on VA 
examination in September 2004 and November 2008, the Veteran 
was not found to have any of these disabilities.  Another 
applicable diagnostic code includes DC 5282 (hammertoes).  
However, the maximum schedular rating under that code is 10 
percent.  As the Veteran is already in receipt of a 10 
percent rating for disability of the feet, DC 5282 cannot 
serve as a basis for an increased rating in this particular 
case.  The Board thus turns to the remaining applicable 
diagnostic code, DC 5284 (other foot injuries).

Under DC 5284, moderate residuals of other foot injuries 
warrant a 10 percent rating.  A 20 percent rating requires 
moderately severe residuals.  A 30 percent rating requires 
severe residuals.  38 C.F.R. § 4.71a, DC 5284.

The Veteran underwent a VA bones examination in September 
2004 with a history of an in-service right foot injury that 
required hospitalization for seven days.  He had no open 
repairs.  His right foot was notably swollen compared to the 
left foot, but he had no weakness, stiffness, lack of 
endurance, abnormal motion, incoordination, or instability of 
the right foot.  He denied any heat or redness during 
episodes.  He rated his pain as a three out of ten on the 
pain scale and indicated that he was unable to drive or walk 
during flare-ups.  He also complained of early fatigue, but 
stated that his pain was more prominent.  He did not use a 
brace or cane, wear any corrective shoes, or use inserts.  He 
worked as a highway inspector and was on his feet a majority 
of the day during which he had to sit down three to four 
times to elevate his right foot to alleviate discomfort and 
pain.  At the end of his work day, he experienced extreme 
fatigue.  He took Tylenol for severe pain.  On examination of 
the right foot, there were no deformities.  The right ankle 
measured about twenty-one centimeters and there was no 
tenderness, crepitus, muscle atrophy, or pain on 
manipulation.  Palpation of the dorsal aspect of the foot 
along the base of the great, second, and third toe elicited 
some tenderness, but no muscle atrophy was noted.  Pulses 
were palpable for both the right dorsalis pedis and the 
posterior tibial.  There was no instability of the bones on 
palpation or edema.  On weight-bearing, the arch was 
preserved and there were no callosities, breakdown, or 
unusual shoe wear.  There were no open areas or any decrease 
in pigmentation.  There was no valgus deformity or 
malalignment of the os calcis.  Gait was antalgic without 
significant limp and he was able to walk on his toes and 
heels.  Three views of the feet showed no evidence of 
fracture or dislocation.  A tiny plantar spur at the 
calcaneus was noted on the left.  There was no plantar spur 
on the right.  He was diagnosed with mild hammertoes of the 
right foot, with no residual fracture.

VA medical records dated in June 2005 indicate that the 
Veteran was laid off and was looking for employment.  A 
February 2006 note lists osteoarthritis of the right foot as 
an active problem.  In October 2006, his chief complaint was 
right foot pain with intermittent swelling and redness.  He 
was not sure if the foot was swollen at that time and denied 
any recent injury, but had discomfort across the arch with 
frequent cramping.  He reported that swelling occurred after 
extended periods of standing and described a hot and cold 
sensation in the right foot.  It was noted that he had a 
history of crushing injury to the right foot during service 
with pain that had progressively become worse.  He complained 
of difficulty walking on his job which required substantial 
walking.  On examination, the right foot was without edema 
and pulses were 2+.  The assessment was right foot pain .  
Upon x-ray examination, the impression was no fracture, 
subluxation, or narrowed joint spaces.  There was a tiny 
plantar calcaneal spur.

VA medical records dated in November 2006 reflect the 
Veteran's complaints of right foot burning and tingling pain.  
The right foot felt tight in the mid-tarsal region.  On 
observation, there was pain to palpation on both the second 
and third interspaces right and a mildly positive Tinnel's 
sign that radiated along the course of the medial plantar 
nerve.  Pedal pulses were palpable and the skin was pale, 
moist, and warm.  Hair growth, turgor, and pigmentation were 
within normal limits.  No leg edema was noted.  Interspaces 
were clean and the plantar fat pad was intact.  Muscle power 
was 5/5 and joints had an adequate range of motion.  Deep 
tendon reflexes were diminished and plantar reflex was 
flexor.  He was diagnosed with status post crush injury of 
the right foot and was given an injection to each second and 
third interspace.  An addendum to the November 2006 report 
indicates reflects the Veteran's complaints of aching, 
throbbing, and shooting pain in the arch and top of the foot.  
The physician recommended that he change his shoes.  In 
December 2006, he complained of right foot pain that ascended 
from the foot to the ankle, knee, and hip.  He complained of 
numbness and indicated that his foot would draw up like a 
fist.  He indicated that Lortab was ineffective and requested 
a higher dose or another pain medication.

VA medical records include a January 2007 podiatry 
examination at which time the Veteran had continued 
complaints of right foot pain in the forefront and tarsal 
tunnel area.  He was taking Hydrocodone, but reported strong 
pain in the late afternoon.  On examination, pedal pulses 
were palpable; the skin was pale, moist, and warm; and no leg 
edema was noted.  Interspaces were clean and the plantar fat 
pad was intact.  Muscle power was 5/5 and the joints had an 
adequate range of motion.  Deep tendon reflexes were 
diminished and plantar reflex was flexor.  The Veteran was 
diagnosed with status post crush injury of the right foot, 
neuritis, and possible right tarsal tunnel syndrome.  He 
received little relief of his foot pain from orthotics.  
Another report reflects a diagnosis of progressive pain 
syndrome in the right foot, radiating up the leg in a 
nonradicular pattern.  A review of plain films of the foot 
was unremarkable.  He indicated that he turned down a "once 
in a lifetime" job opportunity due to limited mobility.  He 
stated that his right foot cramped often, contracted like a 
fist, and became swollen with walking.  On examination, he 
had pain on palpation of the right foot.  Strength was 4/5.

In February 2007, he underwent an electrodiagnostic 
evaluation for right foot pain.  Right peroneal and tibial 
motor conduction studies, and right sural and superficial 
peroneal sensory conduction studies were normal.  A needle 
examination of multiple muscles in the right lower extremity 
and right lumbosacral paraspinal muscles revealed scant acute 
denervation and mild chronic reinnervation in distribution 
suggesting right S1 radiculopathy.  The study was abnormal.  
There was no evidence of a mononeuropathy or sensory motor 
polyneuropathy in the right lower extremity.  At a follow-up 
appointment, the Veteran indicated that his right foot felt 
like a vice and endorsed pain which started as a pinch across 
the top of his right foot and ankle.  The pain worsened 
throughout the day causing him to favor his right leg, but 
then gradually ascended the right leg.  The pain was sharp 
and worsened with prolonged standing and walking.  Twisting 
to the left increased the pain.  The pain was severe at night 
and correlated to the amount of use during the day.  His 
plantar reflex was flexor bilaterally and an MRI of the foot 
was normal.

Pursuant to the Board's September 2008 remand, the Veteran 
underwent a VA feet examination in November 2008.  It was 
noted that his right foot was injured in 1974 when a big gun 
ran over his foot causing fractures across the metatarsals.  
He indicated that his condition had progressively worsened 
since that time and that his right foot felt tender at times 
with a burning pain.  He complained of right foot pain across 
the dorsal surface of the metatarsals with swelling, heat, 
redness, stiffness, fatigability, and a lack of endurance 
while walking and standing.  He indicated that he had flare-
ups daily precipitated by excessive walking and climbing.  
His walking was limited, but he did not require the use of 
any assistive devices.  On examination, there was no 
objective evidence of painful motion, swelling, instability, 
weakness, abnormal weight bearing, hammertoes, hallux valgus 
or rigidus, skin or vascular foot abnormality, pes cavus 
(clawfoot), malunion or nonunion of the tarsal or metatarsal 
bones, atrophy, or any other foot deformity.  However, there 
was evidence of tenderness with pain across the dorsal 
surface of the metatarsals.  His gait was antalgic and he 
tended to limp.  However, an MRI of the right foot revealed a 
normal examination.  All the visualized muscles, joints, 
ligaments, and bones were normal in appearance on all pulse 
sequences.  It was noted that he was employed as a geologist 
full-time and that within the last year he lost only three 
weeks due to right foot pain.  He was diagnosed with complex 
regional pain syndrome, otherwise known as reflex sympathetic 
dystrophy.  The occupational effect was decreased mobility, 
problems with lifting and carrying, a lack of stamina, 
weakness or fatigue, decreased strength, and lower extremity 
pain resulting in increased absenteeism from work.  His right 
foot disability had a severe effect on chores, exercise, 
recreation, and traveling, and prevented sports, but had only 
a moderate effect on shopping, feeding, bathing, and 
dressing.

The Board finds that the Veteran is not entitled to a rating 
in excess of 10 percent for his service-connected right foot 
disability under diagnostic code 5284, which provides for a 
10 percent rating for moderate foot injury, a 20 percent 
rating for moderately severe foot injury, and a 20 percent 
rating for severe foot injury.  38 C.F.R. § 4.71a.  Based 
upon the evidence of record, the Board finds that the 
Veteran's right foot disability is no more than moderate in 
degree.  While the Veteran has used orthotics which have not 
provided him much relief, his right foot disability has not 
required the use of assistive devices and he has only a 
slight limp.  In addition, while he has complained of 
numbness, cramping, aching, stiffness, tenderness, and 
drawing up of the right foot, on VA examination in September 
2004, there were no right foot deformities and three views of 
the right foot failed to reveal any fracture or dislocation.  
Furthermore, MRIs of the right foot in February 2007 and 
November 2008 were normal.  Thus, the Board concludes that 
the Veteran's right foot disability is no more than moderate 
in degree, and that a disability rating in excess of 10 
percent is therefore not warranted.

Finally, in considering the provisions of DeLuca v. Brown, 
the Board acknowledges the Veteran's complaints of pain with 
excessive walking and standing, and flare-ups during which he 
is unable to drive.  However, on examination in November 2006 
and January 2008, the right foot was found to have an 
adequate range of motion.  On VA examination in September 
2004, he had no weakness, lack of endurance, abnormal motion, 
incoordination, or right foot instability.  On VA examination 
in November 2008, while there was evidence of tenderness with 
pain across the dorsal surface of the metatarsals and he 
tended to limp, there was no objective evidence of painful 
motion, swelling, instability, weakness, abnormal weight 
bearing, hammertoes, hallux valgus or rigidus, skin or 
vascular foot abnormality, pes cavus (clawfoot), malunion or 
nonunion of the tarsal or metatarsal bones, atrophy, or any 
other foot deformity.  As the range of motion of the 
Veteran's right foot was not found be restricted or 
associated with pain, the Board finds that even if the 
Veteran does experience flare-ups of his right foot 
disability, there is no evidence which suggests that, on 
repetitive use, the Veteran's service-connected right foot 
disability would be restricted such that the requirement for 
an increased rating would be met.  Therefore, even 
considering the effects of pain on use, there is no probative 
evidence that the service-connected disability causes such 
limitation that an increased rating is warranted.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  There is no 
evidence that he has been hospitalized for treatment of his 
right foot disability since his discharge from service.  
Neither does the record reflect marked interference with his 
employment.  In January 2007, the Veteran stated that he 
turned down a "once in a lifetime" job opportunity due to 
his limited mobility.  On VA examination in November 2008, he 
indicated that he was employed full-time as a geologist and 
had missed only three weeks of work due to his right foot 
disability.  Here, the Veteran has not claimed nor does the 
evidence reflect that his right foot disability caused a 
marked interference with his employment nor has he submitted 
any objective evidence of the same.  For these reasons, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating for this disability is not 
warranted.

The Board recognizes the contentions of the Veteran, his 
sister, and friend as to the severity of his right foot 
disability.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
As laypersons, however, they are not competent to provide an 
opinion requiring medical knowledge, such as whether the 
current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what she 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not 
constitute competent medical evidence in support of an 
increased rating for a right foot disability.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right foot disability warrants no more than a 
10 percent rating at any time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals of a fractured 
right foot is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


